             Case 20-33529 Document 22 Filed in TXSB on 07/14/20 Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION                                                            ENTERED
                                                                                                                     07/14/2020
                                                                        Chapter 15
    In re
                                                                        20-33529 (DRJ)
    Calfrac Well Services Corp., et al.,1
                                                                        Jointly Administered
                        Debtors in a Foreign Proceeding


                           ORDER SCHEDULING HEARING AND
                  SPECIFYING FORM AND MANNER OF SERVICE OF NOTICE

            Upon the Motion for an Order Scheduling Hearing and Specifying Form and Manner of

Service of Notice (the “Motion”)2 seeking entry of this Order (a) scheduling a hearing on the relief

sought in the Petition for Recognition and Chapter 15 Relief (the “Petition”), and (b) specifying

the form and manner of service of notice thereof (the “Order”); this Court having reviewed the

Petition and the Mathison and Simard Declarations; this Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; consideration of

the Motion and the relief requested therein begin a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(P); venue being proper before this Court pursuant to 28 U.S.C. § 1410; appropriate and

timely notice of the filing of the Petition and the Hearing having been given; no other or further

notice being necessary or required; and the Court having determined that the legal and factual

bases set forth in the Petition and all other pleadings and proceedings in this case establish just

cause to grant the relief ordered herein, and after due deliberation therefore,




1
            The Chapter 15 Debtors, along with the last four digits of each U.S. Debtor’s federal tax identification
            number, where applicable, are as follows: Calfrac Well Services Corp. (“CWSC”) (1738), 12178711 Canada
            Inc. (“Arrangeco”), Calfrac Well Services Ltd. (“Calfrac”) (3605), Calfrac (Canada) Inc. (“CCI”), and
            Calfrac Holdings LP (“CHLP”) (0236).
2
            Unless otherwise defined in this Order, all capitalized terms used but otherwise not defined herein shall have
            the meanings set forth in the Motion.
         Case 20-33529 Document 22 Filed in TXSB on 07/14/20 Page 2 of 3



        NOW, THEREFORE, THE COURT HEREBY ORDERS, ADJUDGES, AND DECREES

AS FOLLOWS:3

        1.       The form of notice of the Recognition Hearing annexed to this Motion as Exhibit

B (the “Notice”) is hereby approved.

        2.       The Foreign Representative shall serve copies of the Notice by the United States

Postal Service first class postage-prepaid mail upon the Notice Parties on or before

  July 17
_________________, 2020, or as soon thereafter as practical, including such parties or counsel

that have addressed outside the United States.

        3.       The Foreign Representative shall serve the Notice and subsequent notices upon any

party that files a notice of appearance in these Chapter 15 Cases, within three (3) business days of

the filing of such notice of appearance if such documents have not already been served on such

party (or its counsel).

        4.       Service of the Notice in accordance with this Order is hereby approved as adequate

and sufficient notice and service on all interested parties.

        5.       Responses or objections to the Petition and the relief requested therein must be

made pursuant to the Bankruptcy Code, the local rules of the Court and the Bankruptcy Rules,

including, without limitation, Bankruptcy Rule 1012, in writing and setting forth the basis

therefore. Such responses must be filed with the Office of the Clerk of the Court, 515 Rusk

Avenue, Houston, Texas 77002, and served upon counsel for the Foreign Representative so as to

                                   August 11
be received by them no later than ____________________, 2020 at 4:00 p.m. (prevailing Central

Time). Notices to counsel for the Foreign Representative should be addressed to Latham &


3
        The findings and conclusions set forth herein and in the record of the hearing on the Petition constitute this
        Court’s findings of fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure,
        as made applicable herein by Bankruptcy Rules 7052 and 9014. To the extent any of the findings of fact
        herein constitute conclusions of law, they are adopted as such. To the extent any of the conclusions of law
        herein constitute findings of fact, they are adopted as such.



                                                            2
           Case 20-33529 Document 22 Filed in TXSB on 07/14/20 Page 3 of 3



Watkins LLP, 885 Third Avenue, New York, New York, 10022-4864, Attention: Caroline A.

Reckler.

       6.      A hearing on the Recognition Order, as defined in the Motion, is scheduled for

 August 25
_________________,              10:00 a.m.(prevailing Central time), or as soon thereafter as counsel
                       2020 at ________
                 by video connection
                XX
shall be heard, in XXXXXXXX
                   Courtroom  ___ of the United States Bankruptcy Court for the Southern District

of Texas, 515 Rusk Avenue, Houston, Texas 77002.

       7.      All notice requirements set forth in Bankruptcy Code § 1514(c) are hereby waived.


Dated:
         TexasJuly 14, 2020.
     Signed:
Houston,
                                                  ____________________________________
                                                  DAVID R. JONES
                                                  HONORABLE   DAVID R. JONES
                                                  UNITED STATES BANKRUPTCY
                                                  UNITED         BANKRUPTCYJUDGE
                                                                               JUDGE




                                                    3
